Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810878634.5 filed on 8/3/2018.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites: “The method according to claim 1, wherein the sampling an input to-be-recognized video to obtain a sampled image frame sequence of the to-be-recognized vide comprises:…” in which vide appears to be video.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 15, 17 are rejected under 35 U.S.C. 103 as being anticipated by US 2012/0214594 A1 Kirovski et al. (hereinafter Kirovski).



sampling an input to-be-recognized video to obtain a sampled image frame sequence of the to-be-recognized video (pars 0002, 0034, 0059, 0076, 0088, sampled or digitized image frames from video capturing device); 
performing key point detection on the sampled image frame sequence by using a trained body key point detection model (Fig 2; pars 0004-0005, 0011, 0029-0030, skeletal model detecting/estimating positions of predefined points from fames of image),  to obtain a body key point position heat map of each sampled image frame in the sampled image frame sequence (Fig 2; pars 0029-0030, 0033-0036, 0067, 0069, skeletal map, mapping the skeleton motion data to a set of features), the body key point position heat map being used to represent a probability feature of a position of a preset body key point (Figs 2-7; pars 0004-0005, 0029-0030, 0033-0034, 0067-0069, 0086, 0111-0113, 0122, 0127-0128); and 
inputting body key point position heat maps of the sampled image frame sequence into a trained movement classification model to perform classification, to obtain a body movement recognition result corresponding to the to-be-recognized video (Figs 1, 5, 11, 9, recognizing body movement with gesture recognition engine; pars 0004-0005, 0018, 0029, 0031, 0039, 0043, 0068, 0088, 0093, 0114-0116).As to claim 3, Kirovski discloses the method according to claim 1, wherein the inputting body key point position heat maps of the sampled image frame sequence into a trained 
inputting body key point position heat maps of the respective sampled image frames in the sampled image frame sequence into an image feature extraction network of the trained movement classification model, to extract body key point position feature maps of the sampled image frame sequence (Figs 1, 5, 11, 9, recognizing body movement with a gesture recognition engine; pars 0004-0005, 0018, 0028-0031, a statistical model to capture predetermined set of gesture classes and uses the model to classify the input skeletal motion of a user; Fig 2; pars 0036, 0039, 0042-0043, 0067-0068, 0088, 0093, 0114-0116, skeletal mapping of a user being generated from the capture device to determine various spots on the user body and transforming the image into a body/mesh model representation of the person); 
inputting the body key point position feature maps of the sampled image frame sequence into a movement feature extraction network of the trained movement classification model, to obtain a movement feature corresponding to the sampled image frame sequence (Figs 5-7, 11, receiving skeletal motion data representative of a user data motion feature related to a position of a user and performing classifying operation on a subset of motion features; pars 0004-0006, 0028, 0030, 0041, 0058, 0070, 0105-0107, 0111-0116); and 
performing, based on the movement feature corresponding to the sampled image frame sequence, classification on a body movement indicated by the to-be-recognized video corresponding to the sampled image frame sequence, to obtain the body movement recognition result of the to-be-recognized video (Figs 5-8; pars 0004-0006; 0028, 0030, 
As to claim 8, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 10, it is rejected with the same reason as set forth in claim 3.
As to claim 15, it recites a non-transitory CRM storing computer program executed to perform functions and features as recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 17, it is rejected with the same reason as set forth in claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-6, 9, 11-13, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirovski in view of US 2019/0080176 A1, Lan et al. (hereinafter Lan).


As to claim 2, Kirovski discloses the method according to claim 1, the sampling an input to-be-recognized video to obtain a sampled image frame sequence of the to-be-recognized vide (see rejection in claim 1) but does not expressly teach dividing the input to-be-recognized video into a plurality of video segments, extracting one image frame from each video segment as a sampled image frame of the video segment, and 
Lan, in the same or similar field of endeavor, further teaches the video being divided into segments and each segment may contain a plurality of image frames with individual labeling of the frame to be selected for training/classification (Figs 9-10; pars 0002, 0018, 0024-0025).  
Therefore, consider Kirovski and Lan’s teachings as a whole, it would have been obvious to one of skill in the art to incorporate Lan’s teachings on segmenting video clip based on particular action in Kirovski’s teachings such that one or more frame associated with particular body motion may be used for training and classification.
As to claim 4, Kirovski discloses the method according to claim 1, the method further comprising: training to obtain the body key point detection model based on a labeled sample image set (Fig 2; pars 0029-0030, 0033-0036, 0067, 0069, also see rejection in claim 1), comprises: 
acquiring a sample image set, wherein the sample image set comprises a sample image (Figs 3, 10; pars 0004-0005, 0034, 0060-0061, 0065, capturing samples of  images or frames of images of a user from a capturing device/camera); generating, based on a body key point position in the sample image, a probability heat map with a probability decreasing progressively from the body key point position as a center toward peripheries of the body key point position, as a labeling result of a body key point position heat map of the sample image (Figs 2, 5; pars 0036, 0067, 0069, 0086, 0111-0113, 0122); 


Therefore, consider Kirovski and Lan’s teachings as a whole, it would have been obvious to one of skill in the art to incorporate Lan’s teachings on utilizing a recurrent neural network to detect action/motion with action labeling in Kirovski’s teachings for intelligent motion detection modeling, training and classification.
As to claim 5, Kirovski as modified discloses the method according to claim 1, the method further comprising: training to obtain the movement classification model based on a labeled sample video set (Kirovski: Figs 3-5, 10; pars 0004-0006, 0028, 0030, 0057-0058, using a model to classify the input skeletal motion of a user), comprises: acquiring a sample video set, wherein the sample video set comprises a sample video and labeling information of a body movement indicated by the sample video (see rejection in claim 4); sampling the sample video to obtain a sample sampled image frame sequence of the sample video (Kirovski: Figs 10, training samples from the video input; pars 0071-0072, 0076, 0113); performing key point detection on the sample sampled image frame sequence using the trained body key point detection model, to obtain a body key point position heat map of each sample sampled image frame in the sample sampled image frame sequence (see rejection in claim 1); and inputting body 

As to claim 9, it is rejected with the same reason as set forth in claim 2.
As to claim 11, it is rejected with the same reason as set forth in claim 4.
As to claim 12, it is rejected with the same reason as set forth in claim 5.

As to claim 13, it is rejected with the same reason as set forth in claim 6.
As to claim 16, it is rejected with the same reason as set forth in claim 6.

As to claim 18, it is rejected with the same reason as set forth in claim 4.
As to claim 19, it is rejected with the same reason as set forth in claim 5.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirovski in view of Lan and further in view of US 2018/0296281 A1, Yeung et al. (hereinafter Yeung).


As to claim 7, Kirovski as modified discloses the method according to claim 5, wherein the training to obtain the movement classification model based on a labeled sample video set, further comprises: extracting a body region from image frames of the sample video (Kirovski: Figs 2, 5; pars 0036-0038, 0051, 0067, 0106, extract different spots on the body including skeleton, joints, wrists, elbows, knees, net etc.), and acquiring labeling information of a body movement indicated by the simulated sample video (Lan: pars 0018, labeling frames of video that are classified/defined as actions/motions including drinking, eating, sweeping etc.) and performing a translation operation of a preset translation distance on the body region to generate a sample video (Kirovski: pars 0039, 0052) but does not expressly teach a simulated sample video and adding the simulated sample video to the sample video set. Yeung, in the same or similar field of endeavor, further teaches providing simulated image data and being incorporated into live and/or pre-recorded images (pars 0086, 0168, 0212).
Therefore, consider Kirovski as modified and Yeung’s teachings as a whole, it would have been obvious to one of skill in the art to incorporate Yeung’s teachings on adding simulated video in the video set in Kirovski’s as modified teachings so that both simulated and real images being used for AI modeling.


As to claim 20, it is rejected with the same reason as set forth in claim 7.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/QUN SHEN/
Primary Examiner, Art Unit 2661